Citation Nr: 0938922	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-06 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a claimed neck 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in May 2009.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran asserts that his current degenerative changes of 
the cervical spine are the result of repeated injury 
sustained to his neck during service.  Significantly, he has 
recently submitted a medical opinion by a VA physician opined 
that it was possible that his current neck condition is 
related to military service.  As such, a VA medical 
examination and opinion are needed to decide this appeal.  

In addition, any pertinent treatment records should be 
obtained for review in connection with the requested VA 
examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his neck disorder since service.  After 
securing any necessary permission from 
the Veteran, the RO should obtain those 
records that are not associated with the 
claims file.  All VA records should be 
obtained for review.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
neck condition.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

Based on his/her review of the record, 
the VA examiner should provide opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the current cervical 
spine disability had its clinical onset 
during his active service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  

3.  Following completion of all 
indicated development, the RO should 
again readjudicate the claim in light 
of all the evidence on file.  If any 
benefit sought on appeal remains 
denied, the Veteran and representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



